DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 11 May 2022. As directed by the amendment: claims 1, 3-4, 7-10, 12, and 16-17 have been amended, claims 20-29 have been added, claims 2, 6, 11, 13-14 and 18-19 have been canceled. Thus claims 1, 3-4, 7-10, 12, 16-17, and 20-29 are presently pending in this application. Applicant’s amendments to the Claims have removed the interpretations under 35 U.S.C. 112(f) previously set forth in the Final Office Action mailed 16 February 2022.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and new claims 20-26, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 28 have been fully considered but are not persuasive. The fluid container of Jang is fully capable of being worn by the patient as described in the rejection of claim 28 below. 
Applicant’s arguments with respect to claim 27 have been fully considered and are persuasive.  No previous rejection was made to the newly added claim, the claim is being objected to as being dependent on a rejected base claim as described in Allowable Subject Matter below.  
Claim Objections
Claim 10 is objected to because of the following informalities:  the word “pump”  on page 4 line 11 is both underlined and crossed out. For the purpose of examination, the examiner is interpreting the claim as including the word “pump”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the second LED element of each of the plurality of flow rate indicator elements”. There is insufficient antecedent basis for this limitation in the claim. The examiner notes claim 12 recites “a second LED element”, however, it is not clear that each of the plurality of flow rate indicator elements includes one of the second LED elements.
Claims 17 and 28 recite the limitation "the infusion pump”. There is insufficient antecedent basis for this limitation in the claims. The examiner notes claim 10 provides antecedent basis for “the infusion system”, “the infusion device” and “the pump”. For the purpose of examination, “the infusion pump” is being interpreted as “the infusion device”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 8-10, 12, 17, 20-21, 23-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 2017124826 A), in view of O’Boyle (US 4,822,344 A) and Svensson et al. (US 2012/0283632 A1).
	Regarding claim 1, Jang discloses an infusion device for delivery of a fluid (1 Fig 1), comprising: a housing (main body 1 Fig 1) having an inlet and an outlet (See inlet and outlet of annotated Fig 9 below); a spike member (25 Fig 9) at the inlet, the spike member defining a portion of a fluid channel (See dashed arrow in Annotated Fig 9), the fluid channel in fluid communication with the inlet and the outlet (Fig 9, see fluid path running through spike, inlet, and outlet); a pump (300 Fig 22, the pump is the assembly of mechanical components of the extrusion chamber shown in Fig 13, [0027]) for pumping the fluid through the spike member and out the outlet of the housing ([0064] “When the elastic tube 24 is pushed, the liquid in the elastic tube 24 strongly pushes the rotary plate 37 of the extruded reverse osmosis 35 and flows through the choke 42 and the outlet hole 41 to the liquid supply pipe 44 )”) that operates at a plurality of discrete flow rate values ([0103]-[0104] the injection rate is changed in discrete increments of 5mL/hr); a flow rate indicator element ([0092] “Display means (500)”, [0106] OLED 51) that indicates a selected flow rate value for the pump of the plurality of discrete flow rate values ([0092] “input result set by the user”); and a controller (400 Fig 22) in communication with the pump (300 Fig 22, [0091] “A microcontroller (400) for controlling the motor driving means (300) according to the input of the detecting means (100) and the input means (200)”) and with the flow rate indicator element ([0092] “Display means (500) for displaying on the OLED information such as an input result set by the user, an injection progress state, and an alarm content under the control of the microcontroller (400)”), wherein the controller selectively controls the pump to operate at one of the plurality of discrete flow rate values ([0089], [0091] “A microcontroller (400) for controlling the motor driving means (300) according to the input of the detecting means (100) and the input means (200)”) and displays on the flow rate indicator element the selected flow rate value for the pump ([0092] “Display means (500) for displaying on the OLED information such as an input result set by the user […] under the control of the microcontroller (400)”). However, Jang fails to disclose the plurality of discrete flow rate values are predetermined, a plurality of flow rate indicator elements, wherein each of the plurality of flow rate indicator elements is representative of one of the plurality of predetermined discrete flow rate values of the pump, and activating one of the plurality of flow rate indicator elements representative of the selected flow rate value for the pump.
	O’Boyle teaches a plurality of predetermined discrete flow rate values (Col 4 line 36 “a series of predetermined liquid flow rates”, see the discrete flow rates in Fig 1, Col 4 line 60 - Col 5 line 1 “the possible positions include: an OFF position where no flow is permitted through the device 1; an ON position which provides a short, relatively large cross-sectional area passage for relatively unrestricted flow of liquid through the device; and a series of nine numerically labelled positions which can be individually selected to incrementally vary the flow rate through the device 1 from, for example, 83 milliliters per hour to 250 milliliters per hour, as illustrated on the dial cover 7 in FIG. 1.”), O’Boyle further teaches a plurality of flow rate indicator elements (the dial cover 7 Fig 1 includes a plurality of flow rate indicator elements in the form of a plurality of numerically labelled positions), wherein each of the plurality of flow rate indicator elements is representative of one of the plurality of predetermined discrete flow rate values of the pump (each of the plurality of numerically labeled positions on the dial cover 7 Fig 1 is representative of the predetermined discrete flow rate, col 5 lines 1-3 “The plurality of respective flow rates are attained because the rotation of the dial cover 7 to position the respective indicia thereon”), and indicating one of the plurality of flow rate indicator elements representative of the selected flow rate value for the pump (See Fig 1, the indicating and alignment tab 16 aligns with a numerically labelled position to indicate which flow rate is selected). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the plurality of discrete flow rate values of Jang to be predetermined as taught by O’Boyle to limit the flow rate options to make the flow rate selection faster. For example, if the user needs to increase the flow rate from 100 mL/hr to 250 mL/hr, rather than pressing a button to increase the flow rate by 5 mL/hr 30 times, the user could quickly select one from a few available flow rates. Additionally, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include a plurality of flow rate indicator elements and indicating one of the plurality of flow rate indicator elements representative of the selected flow rate value for the pump in the device of modified Jang as taught by O’Boyle so that with the predetermined flow rates visible on the device, the user would immediately know the various flow rates the device is capable of and would be able to determine if the device is suitable for their needs.
	Svensson et al. teaches activating the plurality of flow rate indicator elements (24 Fig 3, the scale includes a plurality of individual drops indicative of the selected flow rate) representative of the selected flow rate value for the pump ([0030] “The flow rate is presented on a scale”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the device of modified Jang to include the limitations as taught by Svensson et al. to provide sufficient structure for the controller of Jang to activate one of a plurality of flow rate indicators so the user can easily visualize which one of the plurality of predetermined discrete flow rate values has been selected. 
	This combination would result in the single flow rate indicator element of Jang to instead be a plurality of flow rate indicator elements, each representative of a discrete flow rate and where the controller activates one of the plurality of flow rate indicator elements representative of the selected flow rate value for the pump.

    PNG
    media_image1.png
    570
    691
    media_image1.png
    Greyscale

Regarding claim 3, modified Jang teaches the infusion device of claim 1. Modified Jang further teaches wherein the plurality of flow rate indicator elements each comprise a first LED element (Jang teaches the flow rate indicator comprises a first LED element- OLED 51 Fig 19, an OLED is a type of LED element, the modification with O’Boyle and Svensson et al. would result in a plurality of flow rate indicators each comprising the OLED as taught by Jang) that is selectively activated by the controller (Jang teaches the flow rate indicator is controlled by the controller, O’Boyle teaches selectively indicating each of a plurality of flow rate indictors, Svensson et al. provides a scale with individual indicators activated to indicate a flow rate) to provide a first visual indication representative of the selected flow rate value for the pump (Jang- [0092]” Display means (500) for displaying on the OLED information such as an input result set by the user”) and a second LED element (Jang- 67 Fig 2) selectively activated by the controller providing a second visual indication that indicates a device alarm (Jang- [0093] “An alarm means (600) for turning on the LED and generating a sound under the control of the microcontroller (400) according to the input of the detection means (100)”, the LED turning on is a visual indication being provided to the user, see LED 67 Fig 2).	
Regarding claim 4, modified Jang teaches the infusion device of claim 1. Modified Jang further teaches further comprising a flow rate selector button (Jang- [0103] the increase injection rate button is described in the specification as button 55, but pictured in the Fig 2 as element 65) that allows a user to select the flow rate of the fluid from the plurality of predetermined discrete flow rate values (Jang teaches the selector button is for selecting from a plurality of discrete flow rate values, the modification in view of O’Boyle would result in the selector button for selecting from the predetermined plurality of discrete flow rate values) represented by the plurality of flow rate indicator elements (Jang in view of O’Boyle teaches the predetermined plurality of discrete flow rate values are represented by the plurality of flow rate indicator elements as shown by the numerically labelled positions on the dial 7 in Fig 1 of O’Boyle).  
Regarding claim 8, modified Jang teaches the infusion pump of claim 1. Jang further teaches wherein the inlet of the housing includes a recessed portion (See recessed portion in Annotated Fig 9 below), wherein a portion of the spike member is disposed within the recessed portion (a portion of spike member 25 is disposed within the recessed portion, see Fig 9).  

    PNG
    media_image1.png
    570
    691
    media_image1.png
    Greyscale

Regarding claim 9, modified Jang teaches the infusion pump of claim 1. Jang further teaches wherein the spike member (25 Fig 9) is connectable to an injection port (6 Fig 4) of an intravenous fluid container (5 Fig 4, [0037] “The spike (25) is inserted into the sealing cap (6) of the fluid bag (5)”).
Regarding claim 10, Jang discloses a medical infusion system (Fig 1), comprising: an intravenous fluid container (5 Fig 1) having an injection port (6 Fig 4); and an infusion device for delivery of a fluid (1 Fig 1), comprising: a housing (main body 1 Fig 1) having an inlet and an outlet (See inlet and outlet of annotated Fig 9 below); a spike member (25 Fig 9) at the inlet, the spike member defining a portion of a fluid channel (See dashed arrow in Annotated Fig 9), the fluid channel in fluid communication with the inlet and the outlet (Fig 9, see fluid path running through spike, inlet, and outlet); a pump (300 Fig 22, the pump is the assembly of mechanical components of the extrusion chamber shown in Fig 13, [0027])  for pumping the fluid through the spike member and out the outlet of the housing ([0064] “When the elastic tube 24 is pushed, the liquid in the elastic tube 24 strongly pushes the rotary plate 37 of the extruded reverse osmosis 35 and flows through the choke 42 and the outlet hole 41 to the liquid supply pipe 44 )”) that operates at a plurality of discrete flow rate values ([0103]-[0104] the injection rate is changed in discrete increments of 5mL/hr); a flow rate indicator element ([0092] “Display means (500)”, [0106] OLED 51) that indicates a selected flow rate value for the pump of the plurality of discrete flow rate values ([0092] “input result set by the user”); and a controller (400 Fig 22) in communication with the pump (300 Fig 22, [0091] “A microcontroller (400) for controlling the motor driving means (300) according to the input of the detecting means (100) and the input means (200)”) and with the flow rate indicator element ([0092] “Display means (500) for displaying on the OLED information such as an input result set by the user, an injection progress state, and an alarm content under the control of the microcontroller (400)”), wherein the controller selectively controls the pump to operate at one of the plurality of discrete flow rate values ([0089], [0091] “A microcontroller (400) for controlling the motor driving means (300) according to the input of the detecting means (100) and the input means (200)”) and displays on the flow rate indicator element the selected flow rate value for the pump ([0092] “Display means (500) for displaying on the OLED information such as an input result set by the user […] under the control of the microcontroller (400)”), wherein the spike member is connectable to the injection port (5 Fig 4, [0037] “The spike (25) is inserted into the sealing cap (6) of the fluid bag (5)”). However, Jang fails to disclose the plurality of discrete flow rate values are predetermined, a plurality of flow rate indicator elements, wherein each of the plurality of flow rate indicator elements is representative of one of the plurality of predetermined discrete flow rate values of the pump, and activating one of the plurality of flow rate indicator elements representative of the selected flow rate value for the pump. 
	O’Boyle teaches a plurality of predetermined discrete flow rate values (Col 4 line 36 “a series of predetermined liquid flow rates”, see the discrete flow rates in Fig 1, Col 4 line 60 - Col 5 line 1 “the possible positions include: an OFF position where no flow is permitted through the device 1; an ON position which provides a short, relatively large cross-sectional area passage for relatively unrestricted flow of liquid through the device; and a series of nine numerically labelled positions which can be individually selected to incrementally vary the flow rate through the device 1 from, for example, 83 milliliters per hour to 250 milliliters per hour, as illustrated on the dial cover 7 in FIG. 1.”), O’Boyle further teaches a plurality of flow rate indicator elements (the dial cover 7 Fig 1 includes a plurality of flow rate indicator elements in the form of a plurality of numerically labelled positions), wherein each of the plurality of flow rate indicator elements is representative of one of the plurality of predetermined discrete flow rate values of the pump (each of the plurality of numerically labeled positions on the dial cover 7 Fig 1 is representative of the predetermined discrete flow rate, col 5 lines 1-3 “The plurality of respective flow rates are attained because the rotation of the dial cover 7 to position the respective indicia thereon”), and indicating one of the plurality of flow rate indicator elements representative of the selected flow rate value for the pump (See Fig 1, the indicating and alignment tab 16 aligns with a numerically labelled position to indicate which flow rate is selected). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the plurality of discrete flow rate values of Jang to be predetermined as taught by O’Boyle to limit the flow rate options to make the flow rate selection faster. For example, if the user needs to increase the flow rate from 100 mL/hr to 250 mL/hr, rather than pressing a button to increase the flow rate by 5 mL/hr 30 times, the user could quickly select one from a few available flow rates. Additionally, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include a plurality of flow rate indicator elements and indicating one of the plurality of flow rate indicator elements representative of the selected flow rate value for the pump in the device of modified Jang as taught by O’Boyle so that with the predetermined flow rates visible on the device, the user would immediately know the various flow rates the device is capable of and would be able to determine if the device is suitable for their needs.
	Svensson et al. teaches activating the plurality of flow rate indicator elements (24 Fig 3, the scale includes a plurality of individual drops indicative of the selected flow rate) representative of the selected flow rate value for the pump ([0030] “The flow rate is presented on a scale”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the device of modified Jang to include the limitations as taught by Svensson et al. to provide sufficient structure for the controller of Jang to activate one of a plurality of flow rate indicators so the user can easily visualize which one of the plurality of predetermined discrete flow rate values has been selected. 
	This combination would result in the single flow rate indicator element of Jang to instead be a plurality of flow rate indicator elements, each representative of a discrete flow rate and where the controller activates one of the plurality of flow rate indicator elements representative of the selected flow rate value for the pump.

    PNG
    media_image1.png
    570
    691
    media_image1.png
    Greyscale

Regarding claim 12, modified Jang teaches the medical infusion system of claim 11. Modified Jang further teaches wherein the plurality of flow rate indicator elements each comprise a first LED element (Jang teaches the flow rate indicator comprises a first LED element- OLED 51 Fig 19, an OLED is a type of LED element, the modification with O’Boyle and Svensson et al. would result in a plurality of flow rate indicators each comprising the OLED as taught by Jang) that is selectively activated by the controller (Jang teaches the flow rate indicator is controlled by the controller, O’Boyle teaches selectively indicating each of a plurality of flow rate indictors, Svensson et al. provides a scale with individual indicators activated to indicate a flow rate) to provide a first visual indication representative of the selected flow rate value for the pump (Jang- [0092]” Display means (500) for displaying on the OLED information such as an input result set by the user”) and a second LED element (Jang- 67 Fig 2) selectively activated by the controller providing a second visual indication that indicates a device alarm (Jang- [0093] “An alarm means (600) for turning on the LED and generating a sound under the control of the microcontroller (400) according to the input of the detection means (100)”, the LED turning on is a visual indication being provided to the user, see LED 67 Fig 2).	
Regarding claim 17, modified Jang teaches the medical infusion system of claim 10. Modified Jang further teaches wherein the infusion pump further comprises a flow rate selector button (Jang- [0103] the increase injection rate button is described in the specification as button 55, but pictured in the Fig 2 as element 65) that allows a user to select the flow rate of the fluid from the plurality of predetermined discrete flow rate values (Jang teaches the selector button is for selecting from a plurality of discrete flow rate values, the modification in view of O’Boyle would result in the selector button for selecting from the predetermined plurality of discrete flow rate values) represented by the plurality of flow rate indicator elements (Jang in view of O’Boyle teaches the predetermined plurality of discrete flow rate values are represented by the plurality of flow rate indicator elements as shown by the numerically labelled positions on the dial 7 in Fig 1 of O’Boyle).  
Regarding claim 20, modified Jang teaches the medical infusion device of claim 1. Modified Jang further teaches wherein the plurality of predetermined discrete flow rate values are not separated by an equal flow rate amount (O’Boyle- the flow rates represented by the numerical indications on the dial 7 Fig 1 are not incremented by an equal flow rate amount).
Regarding claim 21, modified Jang teaches the medical infusion device of claim 1. Modified Jang further teaches wherein the plurality of predetermined discrete flow rate values comprise at least a first flow rate value (O’Boyle Fig 1- 83 mL/hr), a second flow rate value  (O’Boyle Fig 1- 91  mL/hr), and a third flow rate value  (O’Boyle- 100 mL/hr), and wherein a difference between the first flow rate value and the second flow rate value (a difference of 8 mL/hr) is less than a difference between the second flow rate value and the third flow rate value  (a difference of 9mL/hr).
Regarding claim 23, modified Jang teaches the medical infusion device of claim 1, wherein the plurality of flow rate indicator elements (Jang teaches the flow rate indicator comprises OLED 51 Fig 19, the modification with O’Boyle and Svensson et al. would result in a plurality of flow rate indicators each comprising the OLED as taught by Jang) comprise the plurality of predetermined discrete flow rate values (Jang- [0092]” Display means (500) for displaying on the OLED information such as an input result set by the user”, the flow rate is an input result) that are illuminated when the flow rate indicator element is activated (when an OLED is activated to show information it is illuminated). However, modified Jang is silent to wherein the plurality of predetermined discrete flow rate values comprise numerals.
O’Boyle further teaches wherein the plurality of predetermined discrete flow rate values comprise numerals (See the numerals on the dial  Fig 1). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the flow rate values of modified Jang to be represented in numerals so the flow rates can be easily identified regardless of the language spoken by the user.
Regarding claim 24, modified Jang teaches the medical infusion device of claim 1. Jang further teaches wherein the pump comprises a gear motor ([0032] “The motor 12 used in the present invention uses a geared motor”).
Regarding claim 25, modified Jang teaches the medical infusion device of claim 1. Jang further teaches further comprising flexible tubing (44 Fig 9) extending through the outlet of the housing (See annotated Fig 9 below), the flexible tubing comprising a first end connected to the pump (See the first end of tubing 44 being connected to the assembly of mechanical components of the extrusion chamber Fig 9) and a second end outside of the housing comprising a connector (See the needle attached to the second end of the tubing 44 Figs 1 and 5) configured to be connected to an intravenous port (a needle is fully capable of being connected to an intravenous port such as an implanted port-a-cath).  

    PNG
    media_image1.png
    570
    691
    media_image1.png
    Greyscale
 
Regarding claim 28, modified Jang teaches the medical infusion system of claim 10. Jang further teaches wherein the spike member (25 Fig 9) of the infusion pump is directly connected to the injection port (6 Fig 4) of the intravenous fluid container (5 Figs 1 & 4, see the direct connection in Fig 4) containing the fluid to be delivered to a patient, and wherein the infusion pump and the intravenous fluid container are configured to be worn by the patient as the fluid is delivered to the patient (the pump and fluid container are fully capable of being worn by the patent as the fluid is delivered, the entire assembly could rest upon the patents lap during treatment in the same way a blanket is worn).  
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 2017124826 A), in view of O’Boyle (US 4,822,344 A), Svensson et al. (US 2012/0283632 A1) and Crone et al. (US 2016/0144148 A1).
Regarding claim 7, modified Jang teaches the infusion device of claim 1. However, modified Jang fails to teach further comprising a light bar, wherein the light bar includes a scrolling LED element that is activated by the controller when a power button of the infusion device is pressed and the fluid is moving through the pump.
Crone et al. teaches an apparatus display (Fig 4) comprising a light bar (screen 400 Fig 4), wherein the light bar includes a scrolling element (405a-c Fig 4, [0066] “FIG. 4 illustrates a sequence of images that shows scrolling text 405a, 405b, 405c, moving across a bottom portion of the screen.”) that is activated by the controller ([0019] “the controller is configured to change the text information of the scrolling text in the first portion of the display screen in response to user input or a triggering event”) when a power button (42 Fig 1) of the device is pressed and fluid is moving through the device ([0014] the flow generator generates a flow of breathable gas, [0068] the scrolling text of the display provides information regarding resistance to flow and user breathing rates, such information would be gathered when the device is turned on and air is moving through the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the infusion pump of Jang to include the light bar limitations as taught by Crone et al. so the device of Jang can convey information to the user regarding the function of the device that might not fit in the space provided on the screen; by allowing text or images to scroll across the screen, a larger amount of information can  be conveyed to the viewer.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 2017124826 A), in view of O’Boyle (US 4,822,344 A), Svensson et al. (US 2012/0283632 A1) and Nilsson et al. (US 2011/0264053 A1).
Regarding claim 22, modified Jang teaches the medical infusion device of claim 1. Modified Jang teaches the flow rates can be “individually selected to incrementally vary the flow rate through the device” (Col 4 lines 66-67). However, modified Jang fails to teach wherein the plurality of predetermined discrete flow rate values comprise flow rates of 1 mL/hr, 2 mL/hr, 5 mL/hr, 10 mL/hr, 20 mL/hr, and 40 mL/hr. 
Nilsson et al. teaches a flow control device may control flow between 2-10 predetermined flow rates and the rates may be controllable in the range of 0-50 ml/h [0032]. It would have been obvious to one of ordinary skill at the time of effective filing for the plurality of predetermined discrete flow rate values to be as taught by Nilsson et al. to provide a predetermined selection of low flow rates to be suitable for drugs such as “liquid medicaments for pain relief, which are typically administered continuously at very low flow rates during an extended period of time.” [0014]. Nilsson et al. teaches various fixed control rates, allow the user to “adapt the flow control device for various types of use” [0016]. As such the predetermined discrete flow rate values are disclosed to be result effective variables in that changing the selection of predetermined flow rates affects what types of therapeutic fluids the device can be used to deliver. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the plurality of predetermined discrete flow rate values of Jang to be values comprising rates of 1 mL/hr, 2 mL/hr, 5 mL/hr, 10 mL/hr, 20 mL/hr, and 40 mL/hr as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 2017124826 A), in view of O’Boyle (US 4,822,344 A), Svensson et al. (US 2012/0283632 A1) and Riley et al. (US 2008/0098798 A1).
Regarding claim 26, modified Jang teaches the medical infusion device of claim 25. Jang further teaches further comprising an alarm system ([0093] “alarm means (600)” and “detection means (100)”) comprising a bubble sensor (Detecting means 100, [0088] “Detection means (100) for detecting in real time the current flowing through the motor (12)”), wherein the bubble sensor is configured to detect a presence of air ([0057] infusion of bubbles is determined based on the motor load current, [0081] air present produces a current consistent with Fig 21(d))  and, if the presence of air is detected, the alarm system is configured to provide a visual indication to a user ([0115] a current indicative of air within the pump would generate an alarm, [0093] “An alarm means (600) for turning on the LED and generating a sound under the control of the microcontroller (400) according to the input of the detection means (100)”, the LED turning on is a visual indication being provided to the user, see LED 67 Fig 2). However, modified Jang fails to reach the bubble sensor is connected to the flexible tubing and is configured to detect a presence of air within the flexible tubing. 
Riley et al. teaches a bubble sensor (10 Fig 1C) is connected to the flexible tubing (8 Fig 1C) and is configured to detect a presence of air within the flexible tubing ([0054] ”detect air bubbles in a tube”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the bubble sensor of modified Jang to be structured as taught by Riley et al. to allow the air bubble detector to be used separately from the pump in a variety of modes [0058].
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 2017124826 A), in view of O’Boyle (US 4,822,344 A), Svensson et al. (US 2012/0283632 A1) and Whitney et al. (US 4,150,672 A).
Regarding claim 29, modified Jang teaches the medical infusion system of claim 28. However, modified Jang fails to teach further comprising a carrying strap attached to the intravenous fluid container configured to secure the intravenous fluid container to an arm of the patient.
Whitney et al. teaches a carrying strap (401 Fig 22) attached to the intravenous fluid container (container 10 which holds ampule 11 Figs 1 and 2, see attachment in Fig 22) configured to secure the intravenous fluid container to an arm of the patient (See securement to arm in Fig 21). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the medical infusion system of modified Jang to include the carrying strap with the limitations as taught by Whitney et al. “to conveniently attach the injection devices […] on the patient so that the portability of the invention does not restrict the ambulatory capability of the patient” (Col 20 lines 27-30).
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16, Jang teaches the alarm system causes a visual indication to a user if the presence of air is detected, however, the prior art of record fails to teach the visual indication comprises activating all of the plurality of flow rate indicator elements simultaneously.
Regarding claim 27, Jang teaches the alarm system causes a second LED element to be activated if the presence of air is detected, however, the prior art of record fails to teach each of the plurality of flow rate indicator elements comprise a second LED element that are all configured to be activated if the presence of air is detected. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783